La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nos corresponde resolver si un veredicto y fallo emitido por un Jurado federal en un caso de hostigamiento sexual instado al amparo del Título VII de la Ley Federal de De-rechos Civiles, surte efecto de cosa juzgada sobre una re-clamación posterior por los mismos hechos presentada ante el Tribunal de Primera Instancia, al amparo de las leyes de discrimen por género y hostigamiento sexual del Estado Libre Asociado de Puerto Rico.
I
La Sra. Emilia Iris Martínez Díaz comenzó a trabajar como pagadora auxiliar para la Comisión Industrial de Puerto Rico (Comisión Industrial) en 1988. Mientras tra-bajó en la oficina de Humacao, su supervisor fue el Ledo. Héctor Torres Catalán, quien ocupaba el puesto de Director de la Oficina Regional de Humacao. En 1995, la señora Martínez Díaz informó a la oficina central de la Comisión Industrial que desde 1992 era víctima de un patrón de hos-tigamiento sexual por parte de su supervisor. Luego de re-cibir asesoramiento de la Comisión de Asuntos de la Mujer, acudió a la división legal de la Comisión Industrial para presentar una queja contra el licenciado Torres Catalán. Aunque se inició una investigación administrativa, no se tomaron medidas cautelares para prevenir que la alegada conducta hostigadora continuara.
Como resultado de la investigación administrativa, se rindió un informe en el cual se recomendó iniciar el proce-dimiento formal de querella contra el licenciado Torres Catalán. Posteriormente, a éste se le notificó una querella administrativa por los hechos alegados por la señora Mar-*583tínez Díaz. Oportunamente y luego de las vistas de rigor, el oficial examinador preparó un informe final en el cual con-cluyó que el licenciado Torres Catalán había incurrido en conducta constitutiva de hostigamiento sexual.
El 1 de abril de 1997 la señora Martínez Díaz presentó una demanda en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico contra la Comisión Industrial de Puerto Rico y el Estado Libre Asociado por viola-ciones a la Ley Federal de Derechos Civiles, Título VII, Pub. L. No. 88-352, 78 Stat. 241 (1964), 42 U.S.C.A. see. 2000e et seq. (Título VII). Además, solicitó que el tribunal ejerciera jurisdicción accesoria sobre sus reclamos al am-paro de la Ley Contra el Discrimen en el Empleo por Razón de Sexo, Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1321 et seq.) (Ley Núm. 69), y la Ley para Prohibir el Hos-tigamiento Sexual en el Empleo, Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.) (Ley Núm. 17).
Luego de iniciado el procedimiento en el tribunal federal, el Estado Libre Asociado solicitó la desestimación de las causas de acción que surgían de las leyes de Puerto Rico. Oportunamente el foro federal las desestimó sin peijuicio. El foro federal resolvió que la Enmienda Once de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, le privaba de jurisdicción para atender las reclamaciones al amparo de las leyes de Puerto Rico, ya que la Comisión Industrial era un ente gubernamental y porque Puerto Rico no había consentido a ser demandado en el foro federal al amparo de las leyes invocadas por la demandante en su reclamación federal.
El caso prosiguió en cuanto a la reclamación al amparo del Título VII y culminó con un veredicto desfavorable para la demandante. La pregunta que enfrentó el Jurado al de-liberar fue si entendían que la demandante debía prevale-cer y su respuesta fue en la negativa.(1)
*584Una vez culminó el juicio en la esfera federal, la señora Martínez Díaz instó una demanda al amparo de la Ley Núm. 17 y la Ley Núm. 69 en el Tribunal de Primera Ins-tancia contra la Comisión Industrial y el Estado Libre Aso-ciado de Puerto Rico a base de los mismos hechos alegados en la demanda federal. El Estado presentó varias mociones de desestimación según el fundamento de cosa juzgada en su modalidad de impedimento colateral por sentencia ya que el reclamo en el tribunal de instancia se basaba en hechos que habían sido adjudicados en el foro federal. El Tribunal de Primera Instancia declaró “sin lugar” las peti-ciones del Estado.
Así las cosas, se celebró la vista en su fondo y el foro de instancia dictó sentencia declarando “con lugar” la de-manda por hostigamiento sexual y condenó al Estado Libre Asociado al pago de $133,000 por los daños sufridos y $17,000 para honorarios de abogado, además de las costas. Inconforme, el Estado apeló ante el Tribunal de Apelaciones.
Posteriormente, el Tribunal de Apelaciones dictó sen-tencia en la que confirmó al foro primario. El tribunal in-termedio expresó que la doctrina de cosa juzgada en su variante de impedimento colateral por sentencia no era inflexible y su aplicación no era automática. El tribunal ex-presó que en litigios que involucran asuntos de alto interés público, un tribunal tiene discreción para negarse a aplicarla. Ese foro concluyó que éste era uno de esos casos.
Aún insatisfecho, el Estado presentó un recurso de cer-tiorari ante esta Curia. Acordamos expedir. Ambas partes han comparecido por lo que pasamos a resolver.
II
A. Este caso requiere que nos expresemos, principalmente, sobre la aplicación interjurisdiccional de la doctrina de cosa juzgada en la modalidad de impedimento *585colateral por sentencia. Recientemente sostuvimos que “las normas jurídicas que determinan el efecto de la sentencia federal ... varían”. Santiago, González v. Mun. San Juan, 177 D.P.R. 43, 49 (2009). Así, en aquellas circunstancias donde la sentencia cuyo efecto perentorio se reclama la dictó el foro federal en un caso donde asumió jurisdicción al amparo de la doctrina de cuestión federal, será la norma-tiva federal sobre cosa juzgada la que se aplicará al plan-teamiento esbozado para impedir que se litigue nueva-mente en el foro estatal. íd., pág. 50. Véase además, Ramos. González v. Félix Medina, 121 D.P.R. 312, 327 (1988). Véanse, también: Blonder-Tongue Laboratories, Inc. v. University of Illinois Foundation, 402 U.S. 313, 325 (1971); 18B Wright, Miller and Cooper, Federal Practice and Procedure Sec. 4468 (2002). Por el contrario, cuando el foro federal asume jurisdicción por diversidad de ciudadanía, el efecto de cosa juzgada del dictamen federal se evaluará conforme a la normativa estatal de la defensa de cosa juzgada. Véanse: Díaz v. Navieras de P.R., 118 D.P.R. 297, 303 (1987); Wright, Miller and Cooper, ante. De esta forma se logra “preservar la supremacía y la finalidad de la deci-sión inicial basada en las leyes del foro que la dictó”. Santiago, González v. Mun. San Juan, ante, pág. 50.
Tomando en cuenta lo anterior, es evidente que el plan-teamiento del Estado en este caso debe atenderse según los parámetros establecidos en la doctrina federal de res judi-cata, ya que la jurisdicción federal se basó en una cuestión federal, específicamente, en el contenido y alcance de las disposiciones del Título VII de la Ley de Derechos Civiles.
B. En el ámbito federal, la sombrilla de res judicata agrupa las doctrinas de cosa juzgada (claim preclusion) e impedimento colateral (issue preclusion). Santiago, González v. Mun. San Juan, ante. El Tribunal Supremo de Estados Unidos ha definido la vertiente de claim preclusion o cosa juzgada de la doctrina de res judicata, como aquel impedimento que imposibilita litigar nuevamente *586una misma causa de acción ya resuelta, incluyendo cual-quier otra acción o defensa que debió o pudo haber plan-teado en el pleito original y en el que ya recayó sentencia. Por otro lado, la vertiente de impedimento colateral de la doctrina de res judicata se refiere al impedimento de reli-tigar una cuestión de hecho o de derecho que ya se planteó y se resolvió en un pleito anterior, y cuya resolución fue medular o esencial al asunto resuelto en el pleito inicial. Taylor v. Sturgell, 553 U.S. 880, 892 (2008); New Hampshire v. Maine, 532 U.S. 742, 748-749 (2001). Véanse, tambien Practice Sec. 131.13[1] (3ra ed.) (Claim Preclusion and Res Judicata).
La doctrina federal de cosa juzgada o claim preclusion aplica cuando entre el primer pleito y el segundo existe: (1) identidad de partes, (2) identidad de causas de acción y (3) una sentencia final resuelta en los méritos. Haag v. U.S., 589 F.3d 43, 45 (1er Cir. 2009); González v. Banco Cent. Corp., 27 F.3d 751, 755 (1er Cir. 1994). Al determinar si existe identidad de causas de acción, debemos preguntarnos si ambas reclamaciones se basan en la misma transacción o núcleo de hechos. AVX Corp. v. Cabot Corp., 424 F.3d 28, 31 (1er Cir. 2005); Ramos González v. Félix Medina, ante, pág. 332; Restatement (Second) of Judgments Sec. 24 (1982); Wright, Miller and Cooper, ante, Sec. 4407.
Esta normativa exige que la parte demandante acumule en un pleito todas las posibles teorías legales al amparo de las cuales podría tener derecho a un remedio y que suijan de los mismos hechos transaccionales. Ello es así aun cuando medien fuentes legales distintas, pues el efecto de cosa juzgada aplica no solamente a las reclamaciones ale-gadas en la demanda, sino también a todas aquellas que pudieron haberse acumulado en ésta. Federated Dept. Stores, Inc. v. Moitie, 452 U.S. 394, 404 (1981); Moore’s Federal Practice, ante, Sec. 131.10[3] [c].
*587Por otro lado, la defensa de impedimento colateral o issue preclusion exige que se demuestre: (1) que la cuestión o asunto que se desea excluir en la acción posterior es la misma que se determinó en la acción anterior; (2) que esa cuestión, en efecto, se litigó; (3) que la cuestión se determinó por una sentencia válida, final y firme, y (4) que esta determinación era esencial para la sentencia dictada. Ramallo Bros. Printing, Inc. v. El Día, Inc., 490 F.3d 86, 90 (1er Cir. 2007). Véanse también: Rodríguez-García v. Miranda-Marín, 610 F.3d 756, 770 (1er Cir. 2010); Grella v. Salem Five Cent Sav. Bank, 42 F.3d 26, 30 (1er Cir. 1994). Igualmente, los foros federales consideran si, en efecto, la parte contra quien se invoca tuvo una oportunidad justa para litigar el asunto que se pretende precluir; además de ponderar si la aplicación mecánica de la doctrina conllevaría un fracaso de la justicia. Wright, Miller and Cooper, ante, Sec. 4416, págs. 390-393.
Ambas vertientes del principio de res judicata responden a una política pública a favor de la economía procesal judicial. Su propósito principal es evitar decisiones incongruentes y fomentar la confiabilidad y el reposo en la adjudicación de los casos. Arizona v. California, 460 U.S. 605, 619 (1983); Allen v. McCurry, 449 U.S. 90, 94 (1980). Véanse, también: Parrilla v. Rodríguez, 163 D.P.R. 263, 268 (2004); Pérez v. Bauzá, 83 D.P.R. 220, 225 (1961). Estas doctrinas se fundamentan en el interés general de evitar que una parte sufra, innecesariamente, las molestias que conlleva someterse a un procedimiento judicial adicional. Particularmente, debido a los costos adicionales que supone para las partes y el tribunal volver a litigar un asunto ya resuelto por otro foro. Véanse: Allen v. McCurry, ante; Montana v. U.S., 440 U.S. 147, 153-154 (1979). Véase A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 761 (1981).
Ello no obstante, estos principios de economía procesal no aplican de forma absoluta o inflexible. Los tribunales se
*588han mostrado renuentes a aplicar la doctrina de res judi-cata en cualquiera de sus dos vertientes cuando ello ten-dría el efecto de derrotar los fines de la justicia y, especial-mente, cuando la controversia involucra asuntos de alto interés público. Véanse: Parrilla v. Rodríguez, ante, pág. 271; Ramos González v. Félix Medina, ante, págs. 341-342; Pérez v. Bauzá, ante, pág. 226.
Antes bien, la doctrina ha reconocido ciertas ex-cepciones a la normativa federal antes expuesta. Por ejemplo, se permite relitigar una causa de acción o parte de ella cuando: las partes acuerdan fraccionar las causas de acción, o cuando el tribunal estaba imposibilitado de atender la totalidad de la causa de acción en razón de que carecía de jurisdicción o autoridad para atender el asunto. Restatement (Second) of Judgment Sec. 26 (1982).
Esta última excepción permite un segundo pleito cuando en el pleito ante el foro federal no se pudieron acu-mular todas las reclamaciones de la parte demandante en razón de obstáculos formales o jurisdiccionales. Marrese v. American Academy of Orthopaedic Surgeons, 470 U.S. 373, 382 (1985); Bio-technology General Corp. v. Genentech, Inc., 80 F.3d 1553 (Fed. Cir. 1996); MHR Capital Partners LP v. Presstek, Inc., 55 A.D.3d 12 (2008); Lee L. Saad Const. Co., Inc. v. DPF Architects, P.C., 851 So.2d 507, 516-517 (2002). Algunos ejemplos de estas barreras procesales incluyen, falta de jurisdicción sobre la materia, que el tribunal federal se niegue a asumir jurisdicción suplementa-ria, o que el foro federal no pueda atender el reclamo en virtud de lo dispuesto en la Enmienda Once de la Consti-tución de Estados Unidos. Véanse: Marrese v. American Academy of Orthopaedic Surgeons, ante; Shumaker v. Iowa Dept. of Transp., 541 N.W.2d 850 (1995); Rennie v. Freeway Transport, 656 P.2d 919 (1982).
Ello se justifica, pues la doctrina de res judicata parte de la premisa de que el primer tribunal podía atender to-das las teorías legales que justifiquen la concesión de un *589remedio y que surjan de una misma causa de acción. Bio-technology General Corp. v. Genentech, Inc., ante, pág. 1563, citando el Restatement (Second) of Judgments Sec. 26(1)(c), comentario c. Sería injusto penalizar a una parte que, de forma diligente, intentó presentar la totalidad de su reclamación pero obstáculos de carácter procesal se lo impidieron, aplicando, en un segundo pleito la doctrina de cosa juzgada. McNasby v. Crown Cork and Seal Co., Inc., 888 F.2d 270, 276 (3er Cir. 1989), citando el Restatement (Second) of Judgments Sec. 26, comentario c.
Por consecuencia, un pleito anterior surte efecto de cosa juzgada solamente sobre las posibles teorías legales que se podían acumular ante el foro que atendió la causa de acción. Wilson v. Kane, 852 P.2d 717, 722 (1993); McCarter v. Mitcham, 883 F.2d 196 (3er Cir. 1989). Asimismo, la se-gunda demanda se puede presentar únicamente respecto a aquellas acciones que no se pudieron acumular en el primer pleito por el impedimento procesal o jurisdiccional. Marrese v. American Academy of Orthopaedic Surgeons, ante; R.C. Casad and K.M. Clermont, Res Judicata: A Handbook on its Theory, Doctrine, and Practice, Durham, N.C., Carolina Academic Press, 2001, págs. 99-100. Sin embargo, se ha puntualizado que, para que la excepción opere, debe haber una determinación clara sobre el impedimento. Shumaker v. Iowa Dept. of Transp., ante, págs. 853-854.
Establecidas estas normas, examinemos ahora las ale-gaciones de las partes.
III
Las partes coinciden en que existe una sentencia final y firme emitida por la corte federal sobre una reclamación al amparo del Título VII de la Ley Federal de Derechos Civiles. Una lectura de las demandas presentadas ante los respectivos foros revela que la reclamación posterior, —la *590instada al amparo de la Ley Núm. 17 y la Ley Núm. 69— está basada en los mismos hechos en que se fundamentó el pleito al amparo del Título VII que atendió la corte federal. Tampoco existe controversia sobre el hecho de que al pre-sentarse la demanda ante el foro federal la parte recurrida incluyó reclamaciones de discrimen al amparo de leyes es-peciales de Puerto Rico. No obstante, estas reclamaciones fueron desestimadas sin perjuicio a tenor con la Enmienda Once de la Constitución de los Estados Unidos.
El Estado Libre Asociado aduce en su alegato que la doctrina de entera fe y crédito exige que se le confiera efecto a la sentencia en las cortes de Puerto Rico y a las determinaciones previas en un pleito ante el foro federal. Alega, que la decisión del Jurado federal en el primer pleito es concluyente en torno a las reclamaciones al am-paro de la Ley Núm. 17 y la Ley Núm. 69 porque el conte-nido y alcance de estas leyes es similar a las disposiciones de Título VII. Añade que aunque el Tribunal de Apelacio-nes consideró que el hostigamiento sexual es un asunto de alto interés público que amerita dejar a un lado la doctrina de cosa juzgada, este caso presenta un ataque colateral a un veredicto final y firme. Por su parte, la Sra. Martínez Díaz asevera que debido a que se desestimaron sin perjui-cio las reclamaciones al amparo de la Ley Núm. 17 y la Ley Núm. 69, no se puede considerar que hubo una adjudica-ción en los méritos por lo que no debe aplicarse la doctrina de cosa juzgada. A la luz de los hechos del caso, le asiste la razón a la recurrida.
En principio, cabría un argumento de que en el caso de autos se cumplen todos los elementos para aplicar la doc-trina federal de cosa juzgada por fraccionamiento de causa. Hay una sentencia final y firme con identidad de partes e identidad de causas de acción con un pleito posterior. Sin embargo, como vimos, la norma general contra el fraccio-namiento de causas halla una excepción cuando existen obstáculos procesales o jurisdiccionales que impiden in-*591cluir en un solo pleito todas las teorías legales o remedios disponibles a una causa de acción. Marrese v. American Academy of Orthopaedic Surgeons, ante, págs. 382-83 (“we note that claim preclusion generally does not apply where ‘[the] plaintiff was unable to rely on a certain theory of the case or to seek a certain remedy because of the limitations on the subject matter jurisdiction of the courts’ ”); Kale v. Combined Ins. Co. of America, 924 F.2d 1161, 1167-1168 (1er Cir. 1991); Restatement (Second) of Judgments Sec. 26(1)(c) (1982).
En este caso, la parte recurrida fue diligente al intentar litigar conjuntamente la totalidad de reclamación ante la corte federal donde solicitó todos los remedios que surgían de los mismos hechos. No obstante, el foro federal deses-timó las reclamaciones estatales pues se declaró sin juris-dicción para atenderlas por mandato de la Enmienda Once. En ese sentido, la razón por la cual no se dilucidaron las reclamaciones al amparo de la Ley Núm. 17 y la Ley Núm. 69 estaba fuera del control de la recurrida. Así pues, y toda vez que la desestimación fue sin perjuicio como con-secuencia de una barrera jurisdiccional, la doctrina federal de cosa juzgada no constituye un impedimento infranquea-ble para instar el pleito en las cortes de Puerto Rico.
Resta por dilucidar si se cumplen los elementos de la doctrina federal de impedimento colateral por sentencia, de modo que el Tribunal de Primera Instancia estuviera impedido de pasar juicio sobre la demanda presentada por la señora Martínez Díaz.
IV
A. La peticionaria sostiene que la aplicación inteiju-risdiccional de la doctrina de impedimento colateral no permite litigar nuevamente aquellas determinaciones esenciales contenidas de la sentencia anterior. Es su con-tención que los hechos en los que se basa la reclamación al *592amparo de la Ley Núm. 17 y la Ley Núm. 69 son. los mis-mos que en el pleito federal, por lo que ya fueron adjudicados. Por su parte, la Sra. Martínez Díaz arguye que las leyes estatales son completamente distintas a la federal en cuanto a requisitos, cargas de prueba y reme-dios, razón por la cual no se debe aplicar la doctrina de impedimento colateral. Además, sostiene que el veredicto emitido por el Jurado no contiene determinaciones de he-chos ni de derecho lo que imposibilita precisar qué asuntos, de los que tenía ante sí el Jurado, se sopesaron para arri-bar a su dictamen.
Al evaluar los requisitos federales de la doctrina de im-pedimento colateral por sentencia, concluimos que es im-procedente aplicarla en esta ocasión. Nos explicamos.
B. Es norma establecida que el impedimento co-lateral por sentencia no aplica a asuntos que pudieron haberse litigado y determinado, mas no lo fueron. Su aplicación se limita a aquellas cuestiones que en efecto fueron litigadas y adjudicadas. U.S. v. International Bldg. Co., 345 U.S. 502, 504-505 (1953). Por esta razón, cuando no existe evidencia extrínseca o en el expediente de que lo alegado fue litigado en el pleito anterior, no aplica la doctrina de impedimento colateral. Id. Para poder dilucidar en este caso si se cumplen los requisitos de que en efecto se hayan litigado esos hechos y que éstos fueron factores esenciales para la adjudicación final, debemos asumir la difícil tarea de inferir cuáles debieron ser las determinaciones particulares en que el jurado fundamentó su veredicto.
Cuando las determinaciones específicas en las que se basa la decisión no surgen claramente de la sentencia, la parte que aboga a favor de la aplicación de la doctrina de impedimento colateral tiene el peso de la prueba para es-tablecer que en efecto esa cuestión se litigó y se decidió. Hoult v. Hoult, 157 F.3d 29, 31-32 (1er Cir. 1998); Wright, Miller and Cooper, ante, Sec. 4420. Esta tarea se puede *593realizar mediante un análisis del expediente del juicio, una evaluación de las posibles interpretaciones de la evidencia, un examen de las instrucciones impartidas al Jurado y cualquier otro asunto significativo. Ashe v. Swenson, 397 U.S. 436, 444 (1970); U.S. v. Bailin, 977 F.2d 270, 280 (7mo Cir. 1992); Wright, Miller and Cooper, ante. En casos en que el dictamen fue por veredicto general, se debe analizar la documentación desde la óptica del Jurado razonable y preguntarse si era posible decidir de la forma en que se hizo basándose en hechos distintos a las alegaciones que se pretenden precluir. Ashe v. Swenson, ante; Chew v. Gates, 27 F.3d 1432, 1437-1439 (9no Cir. 1994).
Cabe señalar que cuando la determinación del primer foro es ambigua, no existe impedimento para litigar nue-vamente aquellas cuestiones en que el primer dictamen se pudo haber fundamentado, pues no hay certeza sobre cuál fue el fundamento para resolver. Board of Educ. of Oklahoma v. Dowell, 498 U.S. 237, 244-245 (1991); Casad and Clermont, op. cit, págs. 143-145. De igual forma, si el dic-tamen del Jurado se puede sustentar por distintos funda-mentos el fallo emitido no se considera concluyente en cuanto a ninguno de ellos. Con lo cual, no cabe invocar con éxito la doctrina de impedimento colateral por sentencia. Mitchell v. Humana Hospital-Shoals, 942 F.2d 1581, 1583-1584 (11mo Cir. 1991); O’Reilly v. County Bd. of Appeals for Montgomery County, Md., 900 F.2d 789, 792 (4to Cir. 1990); Fay v. South Colonie Cent. School Dist., 802 F.2d 21, 30 (2do Cir. 1986); Restatement (Second) of Judgment Sec. 27(i) (1982).
C. Es crucial notar que en el caso de autos, por tra-tarse de un veredicto emitido por un jurado, no contamos con una sentencia fundamentada con sus respectivas con-clusiones de hechos y determinaciones de derecho. Desco-nocemos a ciencia cierta en qué se basó el Jurado para emitir su veredicto. Por otro lado, no contamos con una *594transcripción completa de los procedimientos por lo que no tenemos certeza sobre las cuestiones de hecho o derecho que se le presentaron al Jurado.
Ahora bien, sí contamos con una transcripción parcial de la vista celebrada en corte sobre una moción de desesti-mación que presentó el Estado ante el foro federal al am-paro de la Regla 50 de las Reglas federales de Procedi-miento Civil. En esa vista, el Estado invocó la llamada defensa Ellerth-Faragher para solicitar la desestimación del pleito en su contra. (2)
Como se puede apreciar, el jurado pudo resolver en contra de la demandante según varios fundamentos. Primero, si concluyó que los hechos no ocurrieron; segundo, si los hechos ocurrieron pero no configuraron un ambiente hostil por ser hechos aislados, o, tercero, porque aún habiéndose configurado un ambiente hostil por hostigamiento sexual, el patrono probó a cabalidad con los requisitos de la de-fensa Ellerth-Faragher. Ante este hecho, no podemos adop-tar una teoría de por qué se produjo el veredicto para, a base de los hechos que hicieron posible ese resultado, con-cluir que aplica la norma de impedimento colateral por sentencia.
Ante tal ambigüedad, concluimos que no procede aplicar la doctrina de impedimento colateral en un caso como éste en el cual existe un veredicto general previo que puede sustentarse con más de una posible adjudicación de hechos. Con lo cual, en este caso no podemos concluir que *595la sentencia federal recoge una determinación clara sobre los actos que alegadamente constituían hostigamiento sexual al amparo del Título VIL La información limitada que tenemos sobre los procedimientos en el pleito federal no es concluyente sobre los fundamentos del dictamen del jurado. Esta incertidumbre sobre la teoría legal que motivó el veredicto imposibilita la aplicación de la doctrina de im-pedimento colateral. La parte peticionaria no nos ha colo-cado en posición para concluir que se cumplen los elemen-tos de la doctrina federal.
V
Por todo lo anterior, resolvemos que en este caso no aplica la doctrina federal de res judicata en ninguna de sus dos vertientes, y procede por lo tanto confirmar el dicta-men del Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera García no intervino. La Jueza Asociada Señora Pabón Charneco no interviene.

 El formulario del veredicto leía: “Do you find in favor of the Plaintiff?_Yes _No”. Apéndice de la Petición de certiorari, pág. 52.


 Bajo esta defensa, cuando una empleada demanda por hostigamiento sexual al amparo de Título VII por actos cometidos por un supervisor, el patrono se puede liberar de responsabilidad: si demuestra que la empleada no sufrió un daño tangible a causa del hostigamiento sexual; si el patrono ejerció un cuidado razonable para prevenir el hostigamiento y atendió efectiva y oportunamente la situación tan pronto advino en conocimiento, y por último, si la empleada demandante no utilizó los mecanismos preventivos o correctivos que el patrono provee para sus empleados. Véanse: Faragher v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 765 (1998).
En este caso, el juez ante quien se argumentó la defensa Ellerth-Faragher, indicó a los demandados que este era un asunto que debía dilucidar el Jurado y no el juez.